

114 HR 5568 IH: Combatting Terrorism in Tunisia Emergency Support Act of 2016
U.S. House of Representatives
2016-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5568IN THE HOUSE OF REPRESENTATIVESJune 22, 2016Mr. Schweikert (for himself and Mr. Hastings) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo authorize assistance for the Government of Tunisia, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Combatting Terrorism in Tunisia Emergency Support Act of 2016. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Findings and declarations.
					Sec. 4. Statement of policy regarding Tunisia.
					Sec. 5. Assistance to strengthen and reform the security sector of Tunisia.
					Sec. 6. Assistance to support efforts of the Government of Tunisia to combat terrorism.
					Sec. 7. Assistance to support the military readiness of the Government of Tunisia.
					Sec. 8. Assistance to support democracy and civil society in Tunisia.
					Sec. 9. Assistance to support increased border security for Tunisia.
					Sec. 10. Economic reforms and assistance.
					Sec. 11. Memorandum of understanding.
					Sec. 12. Strategic plan.
				
 2.DefinitionsIn this Act: (1)Appropriate congressional committeesThe term appropriate congressional committees means—
 (A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and (B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
 (2)Defense article; defense service; trainingThe terms defense article, defense service, and training have the meanings given those terms in section 47 of the Arms Export Control Act (22 U.S.C. 2794 note).
 3.Findings and declarationsCongress finds and declares the following: (1)Tunisia has been a critical ally of the United States for more than 200 years, dating back to 1797 when the Treaty of Peace and Friendship was signed, ensuring the safety and availability of open sea lanes in the Mediterranean Sea.
 (2)On December 10, 2010, the self-immolation of Tunisian fruit vendor, Mohammed Bouazizi, inspired popular revolutions across the region leading to political transitions in four countries, often referred to as the Arab Spring, and initiating Tunisia’s transition to democracy.
 (3)In 2014, Tunisia became the first country with a majority Muslim population in the Middle East or North Africa to experience both Presidential and parliamentary political transitions through free and fair democratic elections.
 (4)Since 2011, more than 3,000 Tunisian citizens have gone to fight in Syria making Tunisia one of the largest contributors to foreign fighters in Syria.
 (5)Tunisia shares a 285-mile border with neighboring Libya and is currently hosting more than 1,000,000 Libyan refugees fleeing the ongoing Libyan civil war and the Islamic State (ISIS).
 (6)ISIS in Libya controls the city of Sirte and surrounding areas. (7)The terrorist group Ansar al-Sharia (AAS) was founded in April 2011 in Tunisia and is ideologically aligned with Al-Qaeda in the Maghreb (AQIM) and ISIS. AAS is responsible for the assassinations of Tunisian MP Mohamed Brahimi on July 25, 2013, and secular-democratic political activist Chokri Belaid on February 6, 2013.
 (8)On September 14, 2012, Ansar al-Sharia terrorists attacked the United States Embassy compound, annex, and school in Tunis, Tunisia, causing millions of dollars in damages.
 (9)On January 10, 2014, Ansar al-Sharia was designated as a foreign terrorist organization by the United States.
 (10)On March 18, 2015, 18 people were killed in a terrorist attack at the Bardo National Museum in Tunis, Tunisia.
 (11)On June 27, 2015, at least 39 people were killed and 36 injured in a terrorist attack on the beach of a hotel resort in Sousse, Tunisia. The gunmen had received training and support from ISIS in Libya.
 (12)On May 21, 2015, Tunisia was designated as a major non-NATO ally of the United States. (13)On September 29, 2015, Tunisia joined the United States-led coalition to counter ISIS.
 (14)On November 24, 2015, ISIS militants conducted a bus bombing, targeting the Tunisian Presidential guard and killing 12 people in Tunis, Tunisia.
 (15)On March 7, 2016, ISIS militants crossed the Tunisian-Libyan border assaulting the city of Ben Guerdane, Tunisia, killing 55 people during the attack.
			4.Statement of policy regarding Tunisia
 (a)In generalIt is the policy of the United States to further assist the democratically elected Government of Tunisia in eliminating terrorist organizations that operate in Tunisia and neighboring Libya and preventing fighters in Syria from returning to Tunisia.
 (b)Conduct of policyThe policy described in subsection (a) shall be carried into effect, through a comprehensive effort, in coordination with allies and partners of the United States, where appropriate, that will strengthen the capabilities and coordination of the internal security agencies, combat terrorism, strengthen military readiness, assist in the improvement of the economic performance of Tunisia, assist in the development of civil society and provide assistance for border security, and other technical assistance.
			5.Assistance to strengthen and reform the security sector of Tunisia
 (a)Sense of CongressIt is the sense of the Congress that— (1)security is a fundamental component of political stability and economic development;
 (2)the security sector of Tunisia suffers from decades of corruption and public mistrust under the Ben Ali period;
 (3)significant reform is necessary to enable the Tunisian security services to combat terrorism and reinforce the rule of law;
 (4)a corrupt security sector impedes development, deters investment, perpetuates poverty, and undermines the rule of law; and
 (5)in making security sector reforms it is imperative that the Government of Tunisia also protect the fundamental human rights enshrined in Tunisia’s constitution.
 (b)Assistance authorizedThe Secretary of State, acting directly or through nongovernmental organizations, international organizations, or related organizations, is authorized to provide assistance to strengthen and reform the security sector of Tunisia, including to—
 (1)facilitate better coordination among Tunisian security agencies, including the General Directive for Public Safety, the Directorate General of the Special Services, and the Directorate General of Technical Services;
 (2)increase accountability within the Ministry of the Interior; (3)improve training for members of the judiciary, especially judges and prosecutors, instituting practices that conform to international standards for the rule of law;
 (4)increase police training programs that emphasize locally inspired and informed curricula and methods; and
 (5)strengthen civilian oversight of the security sector. (c)Authorization of appropriationsOf the amounts authorized to be appropriated for International Narcotics Control and Law Enforcement funding for fiscal year 2016, there is authorized to be appropriated to the Secretary of State $13,000,000 for fiscal year 2017 to carry out this section.
			6.Assistance to support efforts of the Government of Tunisia to combat terrorism
 (a)In generalThe Secretary of State, acting directly or through nongovernmental, international organizations, or related organizations is authorized to support efforts of the Government of Tunisia to combat terrorism, including by—
 (1)providing technical training and equipment to assist Tunisia to protect facilities, individuals, and infrastructure;
 (2)expanding training in the areas of crisis response and tactical and command training; (3)improving the capacity of Tunisian law enforcement to investigate terrorist incidents; and
 (4)increasing training to prevent and respond to improvised explosive devices. (b)Authorization of appropriationsOf the amounts authorized to be appropriated for Anti-terrorism Assistance funding for fiscal year 2016, there are authorized to be appropriated to the Secretary of State $6,100,000 for fiscal year 2017 to carry out this section.
			7.Assistance to support the military readiness of the Government of Tunisia
 (a)Sense of CongressIt is the sense of Congress that expeditious consideration of sale, lease or loan, grant, or transfers of defense articles, defense services, and major defense equipment under the Arms Export Control Act, Foreign Assistance Act of 1961, or any other provision of law is consistent with United States policy to assist the Government of Tunisia in eliminating terrorist organizations that pose a threat to the national security and stability of Tunisia.
			(b)Assistance authorized
 (1)In generalThe President is authorized to provide defense articles, defense services, and training to the Government of Tunisia for the purpose of countering terrorist threats pursuant to the provisions of the Arms Export Control Act (22 U.S.C. 2751 et seq.), the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.), and other relevant provisions of law.
 (2)Types of assistanceAssistance authorized under paragraph (1) may include the provision of armored personnel carriers, helicopters, reconnaissance surveillance drones, and secure command and communications equipment.
 (c)Report requiredNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit a report detailing the anticipated defense articles, defense services, and training to be provided pursuant to this section and a timeline for the provision of such defense articles, defense services, and training, to—
 (1)the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Armed Services of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Appropriations, and the Committee on Armed Services of the House of Representatives.
				(d)Authorization of appropriations
 (1)Foreign military financingOf the amounts authorized to be appropriated for Foreign Military Financing funding for fiscal year 2017, there is authorized to be appropriated to the Secretary of State $65,000,000 for fiscal year 2017 to carry out this section.
 (2)International military education and trainingOf the amounts authorized to be appropriated for International Military Education and Training funding for fiscal year 2017, there is authorized to be appropriated to the Secretary of State $2,300,000 for fiscal year 2017 to carry out this section.
				8.Assistance to support democracy and civil society in Tunisia
 (a)Sense of congressIt is the sense of Congress that— (1)Tunisia represents one of the most promising opportunities for a pluralistic and participatory democracy in the Middle East and North Africa; and
 (2)the success of Tunisia’s peaceful pursuit of democracy is an inspiration to, and model for, other countries in the region, and should be fully supported by the United States as it works to aid Tunisia to consolidate and build upon its democratic gains.
 (b)Assistance authorizedThe Secretary of State, acting directly or through nongovernmental organizations, international organizations, or related organizations, is authorized to provide assistance to support democracy and civil society in Tunisia, by—
 (1)continuing the support of political party development and improved communications with constituents;
 (2)increasing the capacity of the Tunisian Parliament and ministries to perform their mandated functions including by providing the infrastructure necessary to modernize official communications and records keeping;
 (3)improving the public affairs functions of the Government of Tunisia to communicate more effectively with citizens across the country;
 (4)increasing the professional capacity of support staff in the Tunisian Parliament; (5)encouraging the development of job creation programs especially in the interior regions of Tunisia;
 (6)supporting Tunisian civil society organizations focused on government transparency and accountability;
 (7)supporting Tunisian agencies and organizations engaged in preparations for upcoming municipal elections;
 (8)supporting Tunisian agencies and organizations engaged in countering radicalization programs; and (9)encouraging the development of employment assistance programs targeted at youth and first time job seekers.
 (c)Authorization of appropriationsOf the amounts authorized to be appropriated for Economic Support Fund funding for fiscal year 2017, there is authorized to be appropriated to the Secretary of State $74,000,000 for fiscal year 2017 to carry out this section.
			9.Assistance to support increased border security for Tunisia
 (a)Sense of congressIt is the sense of Congress that— (1)terrorist organizations such as Ansar al-Sharia and the Islamic State have exploited the ongoing unrest in Libya and created terrorist sanctuaries in ungoverned regions of Libya; and
 (2)such terrorist organizations have carried out cross-border attacks inside Tunisia and therefore represent a significant threat to the stability of the nascent democratic government of Tunisia.
 (b)Assistance authorizedThe Secretary of State is authorized to provide assistance to support increased border security for Tunisia by enhancing Tunisia’s capabilities to detect, identify, and interdict illicit trafficking of weapons through intensive training and equipment donation.
 (c)Authorization of appropriationsOf the amounts authorized to be appropriated for Export Control and Related Border Security Assistance funding for fiscal year 2017, there is authorized to be appropriated to the Secretary of State $1,500,000 for fiscal year 2017 to carry out this section.
			10.Economic reforms and assistance
 (a)Sense of CongressIt is the sense of Congress that— (1)supporting Tunisia’s orderly reform of its economic and social sectors should be a priority of the United States;
 (2)the Government of Tunisia has made notable progress liberalizing its economy after decades of corruption and social exclusion under the Ben Ali period but more reforms are needed to solidify Tunisia’s economic stability; and
 (3)such reforms should aim to provide an environment that is conducive to investment while maintaining important and meaningful labor protections.
				(b)Economic reforms and assistance
 (1)FindingsCongress finds the following: (A)The World Bank has identified areas of the Tunisian economy in need of immediate structural reforms.
 (B)Implementing these reforms may lead to short-term economic hardships for many Tunisian citizens. (2)Reprogramming authorityIn order to ameliorate these short-term hardships and incentivize the Government of Tunisia to continue implementing economic reforms, the Secretary of State is authorized to reprogram funds from prior appropriated but unobligated balances to carry out the activities in support of Tunisia’s economic reforms.
 11.Memorandum of understandingThe Secretary of State is authorized, subject to the availability of appropriations, to enter into a memorandum of understanding with the Government of Tunisia to increase military cooperation, including joint military exercises, personnel exchanges, and enhanced strategic dialogue between the United States and Tunisia.
		12.Strategic plan
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a strategic plan to carry out this Act.
 (b)ElementsThe report required by subsection (a) shall include the following elements: (1)Clearly defined goals and objectives, including definitions of success, benchmarks, and a process for incorporating lessons learned.
 (2)Robust monitoring and evaluation procedures for all programs carried out under this Act. (3)Intended implementing partners, including associated roles, and procedures to increase coordination and collaboration and eliminate overlap.
				